United States Court of Appeals
                                                                            Fifth Circuit
                                                                          F I L E D
                                   In the                                January 25, 2006
               United States Court of Appeals                        Charles R. Fulbruge III
                         for the Fifth Circuit                               Clerk
                             _______________

                               m 05-60501
                             Summary Calendar
                             _______________




                         CHARLEAN MCDONALD,

                                                  Plaintiff-Appellant,

                                  VERSUS

                  ENTERGY OPERATIONS, INC., ET AL.,

                                                  Defendants,

ENTERGY OPERATIONS, INC.; UNUMPROVIDENT CORPORATION; HEATHER FRIANT,

                                                  Defendants-Appellees.



                 ____________________________________

                 Appeal from the United States District Court
                    for the Southern District of Mississippi
                               m 5:03-CV-241
                 ____________________________________
Before SMITH, GARZA, and PRADO,                               Although Unum initially approved McDon-
  Circuit Judges.                                          ald’s claim in September 2002, it requested
                                                           that she have her physician complete forms, to
JERRY E. SMITH, Circuit Judge:*                            be submitted to Unum, describing the extent of
                                                           her injuries and her current functional abilities.
    Charlean McDonald, proceeding pro se, ap-              None of the physicians McDonald had con-
peals the summary judgment dismissal of her                sulted agreed to fill out the required forms,
employment discrimination claims against                   because each thought McDonald was not dis-
Entergy Operations, Inc. (“Entergy”), and her              abled. Based on the medical opinions and the
ERISA claims against UnumProvident Corpo-                  information it received from Entergy regarding
ration (“UnumProvident”) and Heather Friant,               the physical requirements of McDonald’s job,
an employee of UnumProvident. Finding no                   Unum in April 2003 determined there was
genuine issue of material fact, we affirm.                 insufficient evidence to support McDonald’s
                                                           claim of total disability and discontinued her
                      I.                                   benefits.
   Charlean McDonald, a black woman, was
hired by Entergy in 1981 and worked there                      In the meantime, in December 2002 Mc-
continuously, primarily in clerical positions,             Donald had filed another claim of discrimina-
until January 2002. In 2001, McDonald sued,                tion against Entergy with the Equal Employ-
asserting that Entergy had discriminated                   ment Opportunity Commission (“EEOC”), as-
against her on account of race by failing to               serting that Entergy had subjected her to terms
promote her, by paying her a disparate wage,               and conditions of employment different from
and by generally creating adverse working                  those of her co-workers in retaliation for her
conditions. That suit was dismissed on sum-                filing the discrimination suit in McDonald I.1
mary judgment, which was affirmed in Mc-                   In January 2003 the EEOC dismissed McDon-
Donald v. Entergy Operations, Inc., 75 Fed.                ald’s claim and issued her a right to sue letter.
Appx. 279 (5th Cir. 2003) (“McDonald I”).
                                                               In April 2003 McDonald sued Entergy2
    In January 2002, McDonald was involved                 alleging violations of title VII, 42 U.S.C.
in an automobile accident; she consulted multi-            § 2000e et seq., and 42 U.S.C. § 1981 for re-
ple doctors for the treatment of resulting back
and neck pain. In July 2002 she submitted a
claim for long-term disability benefits to Unum               1
                                                                McDonald stated that the terms and conditions
Life Insurance Company of America                          of employment included the monitoring of her
(“Unum”), a subsidiary of UnumProvident re-                telephone calls by the company attorney, charging
sponsible for administering benefits under the             her absence from work as vacation time rather than
Entergy Corporation Companies’ Benefits Plus               short-term disability leave, and failure to give her
Long Term Disability Plan (“the Plan”).                    an “outage incentive check” for 2002.
                                                              2
                                                               McDonald’s complaint also lists as defendants
                                                           various individual employees of Entergy, T. Roe
   *
     Pursuant to 5TH CIR. R. 47.5, the court has           Price Retirement Plan Services, Inc., and the law
determined that this opinion should not be pub-            firm of Wise, Carter, Child & Carraway, P.A.
lished and is not precedent except under the limited       Each of those defendants was dismissed from this
circumstances set forth in 5TH CIR. R. 47.5.4.             case, and McDonald does not appeal that order.

                                                       2
taliation (in terms of the imposition of adverse          Celotex Corp. v. Catrett, 477 U.S. 317, 322-
working conditions and, ultimately, termina-              23 (1986). The plaintiff bears the initial bur-
tion). In addition, she asserted claims against           den of establishing a prima facie case of em-
UnumProvident and Hearther Friant under                   ployment discrimination. To state a prima fa-
ERISA, 29 U.S.C. § 1001 et seq., for denial of            cie case for retaliatory discharge, a plaintiff
disability benefits.3 The court found no genu-            must establish, inter alia, that there was a
ine issue of material fact with regard to any of          causal link between the protected action taken
McDonald’s claims and granted summary                     by the plaintiff and the subsequent termination.
judgment, dismissing all claims with prejudice.           See Mota v. Univ. of Tex. Houston Health Sci.
                                                          Ctr., 261 F.3d 512, 519 (5th Cir. 2001).
                        II.
    Summary judgment “shall be rendered                       The district court found that Entergy was
forthwith if the pleadings, depositions, answers          entitled to judgment as a matter of law on the
to interrogatories, and admissions on file,               title VII and § 1981 retaliatory discharge
together with affidavits, if any, show that there         claims because, even assuming that McDonald
is no genuine issue as to any material fact and           had not voluntarily ended her employment
that the moving party is entitled to a judgment           with Entergy,4 McDonald brought forth no ev-
as a matter of law.” FED. R. CIV. P. 56(c).               idence of a causal link between the filing of her
We review the grant of summary judgment de                suit and her alleged termination.
novo, using the same criteria employed by the
district court. Patterson v. Mobil Oil Corp.,                 We agree with the district court. Not only
335 F.3d 476, 487 (5th Cir. 2003).                        did McDonald fail to present any evidence,
                                                          other than pure speculation, of a causal link,
   [T]he plain language of Rule 56(c) man-                but she stated in deposition that her employ-
   dates the entry of summary judgment, after             ment with Entergy ended because she was un-
   adequate time for discovery and upon mo-               able to perform her job duties, not because she
   tion, against a party who fails to make a              had sued. McDonald’s claims of retaliatory
   showing sufficient to establish the existence          discharge under title VII and § 1981 therefore
   of an element essential to that party’s case,          fail as a matter of law.5
   and on which that party will bear the bur-
   den of proof at trial. In such a situation,
   there can be ‘no genuine issue as to any                  4
                                                               Whether McDonald was actually fired is an
   material fact,’ since a complete failure of            issue in dispute.
   proof concerning an essential element of
                                                             5
   the nonmoving party’s case necessarily ren-                  McDonald also asserts that Entergy imposed
   ders all other facts immaterial.                       adverse working conditions, in the form of monitor-
                                                          ing her phone calls and invading her privacy, in
                                                          retaliation for the filing of suit. This retaliation
   3
      Although McDonald’s enumerated claims               claim is wholly without merit. It is based entirely
mention § 1981, none of them refers specifically to       on the fact that an employee of Entergy listened to
title VII or ERISA. We agree with the district            a voicemail message relevant to McDonald’s long-
court, however, that because McDonald is proceed-         term disability claim that McDonald had volun-
ing pro se, her complaint should be read liberally.       tarily left for him and then gave a transcript of that
See Atchison v. Collins, 288 F.3d 177, 179 n.2            message to Entergy’s attorney. McDonald does
(5th Cir. 2002).                                                                                 (continued...)

                                                      3
                        III.
    To determine whether UnumProvident and
its employee, Friant, are entitled to judgment
as a matter of law on McDonald’s ERISA
claims, we must first consider what standard of
review applies to the plan administrator’s de-
cision to deny benefits in this case. Where, as
here, a policy gives an administrator discre-
tionary authority over a claimant’s entitlement
to benefits, we review a denial of benefits for
abuse of discretion. Vega v. Nat’l Life Ins.
Servs., Inc., 188 F.3d 287, 295 (5th Cir. 1999)
(en banc). Less deference is given under the
abuse of discretion standard where an admin-
istrator is self-interested. Id. at 296.

   The district court found that UnumProvi-
dent was not operating under a conflict of in-
terest in administering the Entergy plan. We
have no reason to dispute that finding and
therefore apply a pure abuse of discretion stan-
dard to UnumProvident’s decision to deny
McDonald’s claim for long-term disability
benefits.

   UnumProvident asserts that it ultimately de-
nied benefits because McDonald never sub-
mitted a physician’s certification of her physi-
cal limitations and presented no medical evi-
dence indicating she was unable to perform the
material duties of her job. Because McDonald
has offered no coherent challenge to the merits
of UnumProvident’s decision, there is no basis
for finding abuse of discretion.

   AFFIRMED.6



   5
    (...continued)
not point to any violation of law occasioned by this
action.
   6
     Entergy’s motion to strike portions of McDon-
ald’s reply brief is DENIED.

                                                       4